It is ordered and adjudged by this court, that the judgment of the said circuit court affirming the judgment of the common pleas court be, and the same hereby is, reversed, and the judgment of the common pleas court be, and the same hereby is, reversed for error of said common pleas court in the admission of evidence as to floods subsequent to the time of the injury complained of in the petition; for the admission of opinion evidence as to the cause of the water backing up on plaintiff’s lands, and for the refusal of the court to give in charge to the jury the third request of the defendant in that court, and that plaintiff in error recover of the defendant in error his costs expended in this court and the circuit court of Crawford county, and that said defendant in error pay his own costs in both of said courts.
Spear, C. J., Davis, Shauck, Price and Donahue, JJ., concur. •